Citation Nr: 1338017	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to June 1959, and from August 1959 to August 1967, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the RO in Denver, Colorado that in pertinent part, reopened a previously denied claim for service connection for bilateral hearing loss, and then denied that claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in a March 1968 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that March 1968 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012). 

2.  New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. 

Here, in light of the favorable disposition regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim). 

Analysis

The Veteran has filed an application to reopen his previously denied claim for service connection for bilateral hearing loss.

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In its April 2010 rating decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for bilateral hearing loss.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran submitted his original claim for service connection for bilateral hearing loss in October 1967.  He stated that he incurred this disability during service in 1966.

The RO denied entitlement to service connection for bilateral hearing loss in a March 1968 rating decision, finding that the Veteran's service discharge examination showed right high frequency hearing loss, but denied service connection because a recent VA examination showed that his hearing acuity was normal in both ears.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the March 1968 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1968 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

Evidence of record at the time of the prior March 1968 final rating decision included service treatment records that are negative for complaints or treatment of bilateral hearing loss.  However, on discharge medical examination in July 1967, the examiner noted right high frequency hearing loss, with no current disability.  

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

Audiometric testing on discharge in July 1967 revealed right ear decibel thresholds of 10 (-5), 5 (-5), 0 (-10), 5 (-5), 10 (5), and 35 (25) and left ear decibel thresholds of 10 (-5), 0 (-10), 5 (-5), 10 (5), 20 (15), and 15 (5) at the respective frequencies of 500, 1000, 2000, 3,000, 4,000, and 6,000 hertz.

Evidence of record at the time of the prior final decision also included a report of a January 1968 VA examination in which an ear, nose and throat (ENT) specialist indicated that the Veteran had had no difficulty with hearing acuity, but that decreased ability to hear high tones had been found on routine examination.  Audiometric testing in January 1968 revealed right ear decibel thresholds of 0, 0, 0, and 5 at the respective frequencies of 500, 1000, 2000, and 4,000 hertz, and left ear decibel thresholds of 0, 0, 0, 10, and 25 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  The report of the January 1968 VA audiological examination indicated that that hearing acuity was within normal limits in both ears.  

Additional evidence received since the prior final March 1968 rating decision includes a report of a March 2010 VA audiological examination that showed  bilateral hearing loss.  Audiometric testing in revealed right ear decibel thresholds of 15, 30, 45, 45 and 65, and left ear decibel thresholds of 15, 25, 40, 45 and 60, at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  

Additional evidence received since the prior final March 1968 rating decision also includes the Veteran's statements to the effect that he has bilateral hearing loss due to noise exposure during his Navy service, including from aircraft, because he was an aircraft electrician, and from the guns of Naval ships.  He contends that his current bilateral hearing loss began in service and worsened over the years.

Upon review of the record, the Board finds that some of the evidence received since the March 1968 rating decision is new and material.  Specifically, the claims file now contains a report of a March 2010 VA examination that demonstrates a current bilateral hearing loss disability pursuant to VA regulation (38 C.F.R. § 3.385).  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for bilateral hearing loss is reopened, and the claim is granted to this extent only.


REMAND

The Veteran contends that his current bilateral hearing loss was incurred in service due to noise exposure from aircraft and guns.

To establish entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's March 2010 VA audiological examination diagnosed bilateral sensorineural hearing loss, and the findings confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

Although a VA audiological examination was conducted in March 2010, the Board finds that the VA examination report is inadequate, and the claim must be remanded for another VA medical opinion with an adequate rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); and see Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA audiology examiner's March 2010 medical opinion is based on an inadequate rationale as the examiner based her negative medical nexus opinion solely on the fact that the Veteran's hearing was normal on audiological testing during his discharge examination, which is contrary to the Court's holding in Ledford, supra. 

The Veteran's DD Forms 214 reflect that he had active service in the Navy from 1955 to 1967, and his primary military occupational specialty (MOS) was that of an electrical inspector.  He has stated that he worked on the flight deck of an aircraft carrier and was exposed to the noise from aircraft engines, and also was exposed to noise from five-inch Navy ship guns.  Records reflect that he also had additional reserve service.

On remand, the RO/AMC should attempt to verify any additional periods of service, and obtain any available additional service personnel records and service treatment records from such periods of service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The evidence reflects that the Veteran has stated that he had hearing difficulty which began in service and worsened over the years.  He is competent to say he has had difficulty hearing for years.  The Board finds that his statements are both competent and credible. The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that his only exposure to excessive noise was during service.  He has stated that after service, he was in college and worked in civil service (suggesting that he had no loud noise exposure).  He denied post-service noise exposure at his VA examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)). 

On remand, the VA examiner must consider the Veteran's reports of noise exposure during his periods of service from 1955 to 1967, as well as his statements regarding the lack of noise exposure after service. 

Any additional relevant medical records, not currently on file, should be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Write to the Veteran and ask him to provide the names and addresses of all medical care providers who have treated him for hearing loss since separation from service.  With any necessary authorization, obtain all identified records that are not already in the claims file. Documentation of all efforts to obtain such evidence should be of record, and the Veteran provided notice of any inability to obtain any specified records.

2.  Attempt to verify any additional periods of service, and obtain any available additional service personnel records and service treatment records.

3.  Then, forward the Veteran's claims file to the examiner who provided the March 2010 VA medical opinion, and obtain another medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current bilateral hearing loss is related to his military service - and, in particular, to his reported noise exposure in his military occupational specialty (MOS) as an electrical inspector aboard Navy ships.

The examiner must review the claims file, including all lay and medical evidence of record, specifically including the reports of VA examinations and the Veteran's written statements, and then indicate in the examination report that the claims file was reviewed.

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

4.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


